14‐1490 
      Michael G. Brautigam, An individual, v. Claes Dahlback, Stephen Friedman, James A. 
      Johnson, Lloyd C. Blankfein, William W. George, Gary D. Cohn, David Viniar, Goldman 
      Sachs Group, Inc. 
                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                   
                                      SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 20th day of March, two thousand fifteen. 
                                         
      PRESENT:  RICHARD C. WESLEY, 
                   DEBRA ANN LIVINGSTON, 
                   SUSAN L. CARNEY, 
                                 Circuit Judges. 
      ______________________ 
       
      MICHAEL G. BRAUTIGAM, An individual,  
       
                                 Plaintiff‐Appellant, 
       
                   ‐v.‐                                   No. 14‐1490 
       
      CLAES DAHLBACK, STEPHEN FRIEDMAN, JAMES A. JOHNSON, LLOYD C. 
      BLANKFEIN, WILLIAM W. GEORGE, GARDY D. COHN, DAVID VINIAR, 
      GOLDMAN SACHS GROUP, INC., 



                                             1
 
                       Defendants‐Appellees. 
 
______________________  
 
FOR APPELLANTS:        ROBERT A. JIGARJIAN (Jeremy A. Lieberman, 
                       Pomerantz, LLP, New York, NY; John G. Emerson, 
                       Emerson Poynter LLP, Houston, TX; William T. 
                       Crowder, Emerson Poynter LLP, Little Rock, AR, on the 
                       brief), Jigarjian Law Office, San Rafael, CA. 
 
FOR APPELLEES:         ROBERT J. GIUFFRA, JR. (Richard H. Klapper, 
                       Theodore Edelman, , David M.J. Rein, Benjamin R. 
                       Walker, on the brief), Sullivan & Cromwell LLP, New 
                       York, NY. 
 
      Appeal from the United States District Court for the Southern District of 
New York (Paul A. Crotty, District Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.  

      Plaintiff‐Appellant Michael G. Brautigam appeals from the district court’s 

Opinion & Order, dated March 26, 2014, granting Defendants‐Appellees’ motion 

to dismiss.  We assume the parties’ familiarity with the underlying facts, 

procedural history, and issues for review.1   


1 Where “determination of the sufficiency of allegations of futility depends on the 
circumstances of the individual case,” the standard of review for dismissals 
based on Federal Rule of Civil Procedure 23.1 is abuse of discretion.  Kaster v. 
Modification Sys. Inc., 731 F.2d 1014, 1018 (2d Cir. 1984).  “However, where a 
challenge is made to the legal precepts applied by the district court in making a 

                                         2
      Appellant argues that the district court erred by evaluating his demand 

futility argument under Rales v. Blasband, 634 A.2d 927 (Del. 1993), which, in 

derivative cases that do not involve a challenge to an action by the company’s 

board of directors, requires courts to determine whether there is a “reasonable 

doubt that . . . the board of directors could have properly exercised its 

independent and disinterested business judgment in responding to a demand.”  

Id. at 933–34.2  Appellant contends that the rule set forth in Aronson v. Lewis, 473 

A.2d 805 (Del. 1984), which generally applies to allegations of affirmative Board 

action, is more appropriate.  On a de novo review, we agree with the well‐ 

reasoned opinion of the district court that the Rales standard is applicable here. 

The Complaint did not aver with particularity that Appellees had any role in 

formulating the alleged statements or otherwise made any decisions about what 

information to include or exclude from its disclosures.  See Rales, 634 A.2d at 933 

(“The absence of board action, therefore, makes it impossible to perform the 

discretionary determination, plenary review of the district court’s choice and 
interpretation of those legal precepts is appropriate.”  Scalisi v. Fund Asset Mgmt., 
L.P., 380 F.3d 133, 137 (2d Cir. 2004).  We need not, and do not, address whether 
an abuse of discretion standard is appropriate for dismissals based on the 
sufficiency of the allegation of futility because our decision would be the same 
under de novo review.  See id. at 137 n.6.   

 In determining whether demand is excused, we apply the substantive law of 
2

Delaware.  See MBIA Inc. v. Federal Ins. Co., 652 F.3d 152, 163 (2d Cir. 2011).   

                                          3
essential inquiry contemplated by Aronson—whether the directors have acted in 

conformity with the business judgment rule in approving the challenged 

transaction.”).   

       Appellant contends that the district court erred in failing to infer from the 

pleadings that Appellees Dahlback, Friedman, Johnson, and George could not 

exercise disinterested business judgment in responding to his demand because, if 

the derivative claim proceeded, they would face a “substantial likelihood” of 

personal liability for breaching their duties of loyalty.  Rales, 634 A.2d at 936.  

Again we agree with the well‐reasoned views of the district court.   The district 

court clearly did not abuse its discretion when it found that the Complaint failed 

to make particularized pleadings that Appellees Dahlback, Friedman, Johnson, 

or George made decisions regarding collateralized debt obligations (“CDOs”), 

“knew what disclosures were and were not made to prospective CDO investors, 

or had knowledge of any details of Goldman’s transactions regarding the short 

and long positions it took in the CDOs.”  Brautigam v. Blankfein, 8 F. Supp. 3d 395, 

405 (S.D.N.Y. 2014); see In re Caremark Intʹl Inc. Derivative Litig., 698 A.2d 959, 968–

71 (Del. Ch. 1996). 




                                           4
      We have considered Appellant’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            5